Citation Nr: 0533086	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to education benefits under Chapter 35 
Dependents' Educational Assistance Program.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1961 
to November 1981.  The appellant is reportedly his daughter.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2003, a statement of the case was issued in 
December 2003 and a substantive appeal was received in 
January 2004.

This matter is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

It appears that the appellant testified at a Board hearing at 
the Los Angeles, California, VA Regional Office in August 
2004.  Unfortunately, the tape of the hearing was apparently 
lost and no transcription of the hearing exists.  The Board 
also notes that the individual who conducted the August 2004 
hearing is no longer employed at the Board.  

By way of correspondence dated in August 2005, the appellant 
was notified of her right to attending another hearing before 
a Veterans Law Judge at the Los Angeles Regional Office.  By 
way of correspondence dated in August 2005, the appellant 
responded that she did want another hearing with a Veterans 
Law Judge at the Los Angeles Regional Office.  

Accordingly, the case is REMANDED for the following actions:

The appellant should be scheduled for a 
Board hearing at the Los Angeles Regional 
Office.  After the hearing is conducted, 
or in the event the appellant cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

